DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 26 November 2019 and 24 August 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS’s are being considered by the examiner in the current Office Action.

















Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

The claims recite subject matter within a statutory category as a process (claims 1-12), machine (claims 13-24) which recite steps of:
receiving, from a first image system in the plurality of medical image systems, a current study, the current study comprising first image series metadata;
determining, that the current study is in progress;
receiving, from the first image system in the plurality of medical image systems, second image series metadata corresponding to the current study;
 applying, one or more relevancy matching rules of the clinical application to the current study to determine if the current study is a matched current study;
receiving, from at least one medical image systems of the plurality of medical image systems, one or more matched prior studies;
retrieving, image data corresponding to the matched current study and the one or more matched prior studies;
generating, an assembled study set comprising the matched current study, the one or more matched prior studies, the image data corresponding to the matched current study, and the image data corresponding to the one or more matched prior studies;
processing the assembled study set using the clinical application; and
sending, to the first image system, a processed study based on the assembled study set.
These steps of receiving a plurality of medical imaging studies, applying one or more relevancy rules of the clinical application to said received medical imaging studies, receiving additional one or more matched prior studies/image data, generating an assembled study comprising the plurality of received studies, and processing the assembled study set, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the receiving a plurality of medical imaging studies language, receiving medical imaging studies in the context of this claim encompasses a mental process of the user physically retrieving medical imaging studies whether it be physical imaging studies, or electronically-based imaging studies.  Similarly, the limitation of applying one or more relevancy rules of the clinical application to the retrieved medical imaging studies, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind such as the user mentally applying categorical/relevancy rules surrounding a clinical application to find/remember similar medical imaging studies previously performed but for the recitation of generic computer components.  For example, but for the receiving additional one or more matched prior studies/image data language, receiving one or more matched prior studies in the context of this claim encompasses a mental process of the user finding/remembering similar medical imaging studies previously performed that are similar to the current image study/data.  Similarly, the limitation of generating and processing the assembled study set, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind such as the user compiling the relevant imaging studies and the current imaging studies and processing the current imaging studies based on previously applied principles/clinical applications found in the relevant imaging studies but for the recitation of generic computer components If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 2-12 & 14-24, reciting particular aspects of how determining the status of an imaging study, processing or reviewing an image study, or retrieving a plurality of imaging studies or matching imaging studies may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a first server, image system, a memory, a network device, a processor communication with the memory and the network device, amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0041]/[0094], [0013], [0041]/[0094], [0025], [0094], respectively, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving a current medical image study, receiving a second image series metadata corresponding to the current study, retrieving image data corresponding to a matched current study and the one or more matched prior studies, amounts to mere data gathering, recitation of applying one or more relevancy rules of the clinical application to the received current study or generating an assembled study that comprises the matched current study and one or more matching prior studies or processing the assembled study amounts to selecting a particular data source or type of data to be manipulated, recitation of generating an assembled study or sending a processed study based on the assembled study set amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as recitation of applying the abstract idea specifically to the processing of medical images, or a medical image system, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-12 & 14-24, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 2-7, 10-12, 14-19, & 22-24, which specifically disclose receiving a plurality of medical imaging series data, metadata, etc., pushing image series data, receiving status queries, receiving polling requests, receiving polling responses, receiving one or more relevancy matching rules, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 4-5, 7-9, 16-17, & 19-21 which disclose determinations and/or configurations of the system parameters, such as polling interval, etc. based on received data, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claims 2-12 & 14-24,  which recite varying embodiments of the abstract idea being applied to the processing or medical images or a medical image system, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving a current medical image study, receiving a second image series metadata corresponding to the current study, retrieving image data corresponding to a matched current study and the one or more matched prior studies, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); applying one or more relevancy rules of the clinical application to the received current study or generating an assembled study that comprises the matched current study and one or more matching prior studies or processing the assembled study, determining that the current study is in progress, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); updating of medical imaging records, metadata, etc. in a database, memory, or storage based on processed/updated data by the physician or radiologist, updating a current study’s status such as not being current or in progress, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing computerized instructions in memory to perform the abstract idea in a computer environment, storing medical image series metadata, storing medical image series files, storing relevancy rules, storing updated medical imaging series files/records, storing assembled image series files/records, storing processed image series files/records, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-12 & 14-24, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 2-7, 10-12, 14-19, & 22-24, which specifically disclose receiving a plurality of medical imaging series data, metadata, etc., pushing image series data, receiving status queries, receiving polling requests, receiving polling responses, receiving one or more relevancy matching rules, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i);  claims 2, 4-5, 7, 9-11, 14, 16-17, 19, & 21-23, which recite the system determining configurations, applying relevancy rules to match prior image series to the current image series data, selecting specific parameters based on calculated metrics, etc. e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claims 2, 4-5, 7-9, 16-17, & 19-21, which recite keeping updated records or configurations of the system based on received data, updating a current study’s status such as not being current or in progress,  e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claims 2-12 & 14-24, which recite storing computerized instructions in memory to perform the abstract idea in a computer environment, storing medical image series metadata, storing medical image series files, storing relevancy rules, storing updated medical imaging series files/records, storing assembled image series files/records, storing processed image series files/records, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 11-15, & 22-24 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Wood et al. (U.S. Patent Publication No. 2009287505).

Claim 1 –
Regarding Claim 1, Wood discloses a method for processing a plurality of medical images using a plurality of clinical applications, the method comprising:
receiving, at a first server from a first image system in the plurality of medical image systems, a current study (See Wood Par [0018]-[0022] which discloses a system for finding services based on attribute information contained in meta-tags such as a software application that has been tagged as being useful for the modality of analyzing MRI images of the knee when the clinician is viewing a knee MRI study, for instance via network or server implementation as described in Wood Par [0032] & [0072], respectively), 
the current study comprising first image series metadata (See Wood Par [0019]-[0020] which specifically discloses the system extracting and parsing study metadata of any format, but typically stored in a DICOM image header or in HL7 format; See Wood Par [0035]-[0036] which discloses a metadata management unit that can extract data from the service software to aid in linking the patient study with the most 
determining, at the first server, that the current study is in progress (See Wood Par [0033] which discloses the worklist management unit adding the existence of a new study to the worklist from which a radiologist or practitioner works and as the radiologist completes the associated analysis tasks, the worklist can indicate that the analysis task(s) have been completed, therefore constituting a study that is in progress;  Further, see Wood [0049] & [0053] which disclose the appropriate worklist information being generated or retrieved such as the particular study being conducted, the modality, the patient indication, and determining whether the worklist are displayed and/or updated; further, the system determines or tracks if the practitioner has finished analyzing a particular study, and once completed, that study can be removed from the worklist, indicating that the analysis task or tasks have been completed and therefore would constitute a study that is not in progress);
receiving, at the first server from the first image system in the plurality of medical image systems, second image series metadata corresponding to the current study (
applying, at the first server, one or more relevancy matching rules of the clinical application to the current study to determine if the current study is a matched current study (See Wood Par [0035]-[0036] which discloses a metadata management unit that can extract data/metadata from the service software to aid in linking the patient study with the most appropriate service to be used for analyzing said study, for example the management unit can extract information regarding the modality, study type, indication, and/or expected result which the particular service is appropriate for handling);
receiving, at the first server from at least one medical image systems of the plurality of medical image systems, one or more matched prior studies (See Wood Par [0032] & [0049] 
retrieving, at the first server, image data corresponding to the matched current study and the one or more matched prior studies (See Wood Par [0032] & [0049] which disclose the system receiving medical studies or medical study information for a particular patient or based on a certain metadata criteria and further describes a network interface unit that facilitates the exchange of information via the hospital network such as via server in Par [0072] and is related to a particular patient or categorized based on other criteria, such as a corresponding plurality of studies being matched in lack of any definition of matching criteria);
generating, at the first server, an assembled study set comprising the matched current study, the one or more matched prior studies, the image data corresponding to the matched current study, and the image data corresponding to the one or more matched prior studies (See Wood Par [0076] which discloses the combining of the plurality of existing patient studies that have been matched via the criteria or patient information matching, such as a CT scan in combination with a PET scan, to generate new patient data to be processed by the practitioner or radiologist, and once such information is generated, it can automatically be stored and retrieved via the system as a new patient study and can accordingly be available for other practitioners to access and use for processing purposes);
processing the assembled study set using the clinical application (See Wood Par [0076] which discloses the combining of the plurality of existing patient studies that have been matched via the criteria or patient information matching, such as a CT scan in combination with a PET scan, to generate new patient data to be processed by the practitioner or radiologist); and
sending, from the first server to the first image system, a processed study based on the assembled study set (See Wood Par [0076] which discloses the combining of the plurality of existing patient studies that have been matched via the criteria or patient information matching, such as a CT scan in combination with a PET scan, to generate new patient data to be processed by the practitioner or radiologist, and once such information is generated, it can automatically be stored and retrieved via the system as a new patient study and can accordingly be available for other practitioners to access and use for processing purposes).

Claim 2 –
Regarding Claim 2, Wood discloses the method of Claim 1 in its entirety.  Wood further discloses a method, wherein:
the determining, at the first server that the current study is in progress further comprises:
receiving, one or more additional series metadata corresponding to the current study (See Wood Par [0035]-[0036] which discloses a metadata management unit that can extract data/metadata from the service software to aid in linking the patient study with the most appropriate service to be used for analyzing said study, for example the management unit can extract information regarding the modality, study type, indication, and/or expected result which the particular service is appropriate for handling);
determining, based on a count of the one or more additional series metadata corresponding to the current study, that the current study is in progress (See Wood Par [0033] which discloses the worklist management unit adding the existence of a new study to the worklist from which a radiologist or practitioner works and as the radiologist completes the associated analysis tasks, the worklist can indicate that the analysis task(s) have been completed, therefore constituting a study that is in progress;  Further, see Wood [0049] & [0053] which disclose the appropriate 

Claim 3 –
Regarding Claim 3, Wood discloses the method of Claim 1 in its entirety.  Wood further discloses a method, wherein:
the first image series metadata is pushed to the first server from at least one of the group of a PACS server, a Modality Worklist, and a medical image device (Under broadest reasonable interpretation and because this Claim is written in the alternative form “at least one of”, only one of the listed elements has to be disclosed; Further, Examiner interprets “pushed” and “pushes” as sending, transmitting, uploading, etc. to a server from at least one of the group set forth in the Claim;  therefore, see Wood Par [0019]-[0020] which specifically discloses the system extracting and parsing study metadata of any format, but typically stored in a DICOM image header or in HL7 format; See Wood Par [0035]-[0036] which discloses a metadata management unit that can extract data from the service software to aid in linking the patient study with the most appropriate service to be used for analyzing said study, for example the management unit can extract information regarding the modality, study type, indication, and/or expected result which the particular service is appropriate for handling; Further, see Wood [0049], [0053], & Fig. 1 which disclose the appropriate worklist information being generated or retrieved on the radiologist’s or practitioner’s workstation via server implementation such as the particular study being conducted, the modality, the patient indication, and determining whether the worklist are displayed and/or updated;  While and 
wherein the at least one of the group of the PACS server, the Modality Worklist, and the medical image device pushes the second image series metadata (See Wood Par [0035]-[0036] which discloses a metadata management unit that can extract data from the service software to aid in linking the patient study with the most appropriate service to be used for analyzing said study, for example the management unit can extract information regarding the modality, study type, indication, and/or expected result which the particular service is appropriate for handling; While not “pushes” per se, see Wood [0049], [0053], & Fig. 1 which disclose the appropriate worklist information being generated or retrieved on the radiologist’s or practitioner’s remote workstation via server implementation such as the particular study being conducted, the modality, the patient indication, and determining whether the worklist are displayed and/or updated; See Wood Par [0053]-[0054] and Fig. 4 which disclose if new data is available, the system can include metadata processing operations, for example, combining data from different imaging modalities, different studies; see Rothschild Par [0085] for specific discussion of using “push technology” for pushing the image or other data to the last known IP address of the specified remote location if the disclosure of Wood is not explicit enough on “pushing”).



Claim 11 –
Regarding Claim 11, Wood discloses the method of Claim 1 in its entirety.  Wood further discloses a method, wherein:
the first image series metadata corresponds to a first series of medical images collected by the first image system (See Wood Par [0076] which discloses the combining of the plurality of existing patient studies that have been matched via the criteria or patient information matching, such as a CT scan in combination with a PET scan, to generate new patient data to be processed by the practitioner or radiologist, and once such information is generated, it can automatically be stored and retrieved via the system as a new patient study and can accordingly be available for other practitioners to access and use for processing purposes; See Wood Par [0053]-[0054] and Fig. 4 which disclose if new data is available, the system can including metadata processing operations, for example, combining data from different imaging modalities, different studies; See Wood Par [0032] & [0049] which disclose the system receiving medical studies or medical study information for a particular patient or based on a certain metadata criteria and further describes a network interface unit that facilitates the exchange of information via the hospital network such as via server in Par [0072] and is related to a particular patient or categorized based on other criteria, such as a corresponding plurality of studies being matched in lack of any definition of matching criteria);
the second image series metadata corresponds to a second series of medical images collected by first image system (See Wood Par [0053]-[0054] and Fig. 4 which disclose if new data is available, the system can including metadata processing operations, for example, combining data from different imaging modalities, different studies; See Wood Par [0032] & [0049] which disclose the system receiving medical studies or medical study information for a particular patient or based on a certain metadata criteria and further describes a network interface unit that facilitates the exchange of information via the hospital network such as via and
the second image series metadata is collected by the first image system after the first image series metadata is received at the first server (See Wood Par [0053]-[0054] and Fig. 4 which disclose if new data is available, the system can including metadata processing operations, for example, combining data from different imaging modalities, different studies; See Wood Par [0032] & [0049] which disclose the system receiving medical studies or medical study information for a particular patient or based on a certain metadata criteria and further describes a network interface unit that facilitates the exchange of information via the hospital network such as via server in Par [0072] and is related to a particular patient or categorized based on other criteria, such as a corresponding plurality of studies being matched in lack of any definition of matching criteria).

Claim 12 –
Regarding Claim 12, Wood discloses the method of Claim 1 in its entirety.  Wood further discloses a method, wherein:
receiving, at the first server from the first image system in the plurality of medical image systems, third image series metadata corresponding to the matched current study (See Wood Par [0053]-[0054] and Fig. 4 which disclose if new data is available, the system can including metadata processing operations, for example, combining data from different imaging modalities, different studies; See Wood Par [0032] & [0049] which disclose the system receiving medical studies or medical study information for a particular patient or based on a certain metadata criteria and further describes a network interface unit that facilitates the exchange of information via the hospital network such as via server in Par [0072] and is 

Claim 13 –
Regarding Claim 13, Wood discloses a system for processing a plurality of medical images using a plurality of clinical applications, the system comprising:
a server, the server comprising:
a memory (See Wood Par [0026]);
a network device (See Wood Par [0026]-[0028] and Fig.1 which disclose the use of one or more network devices/computers for purposes of network communication);
a processor in communication with the memory and the network device (See Wood Par [0025] which discloses a processor that is specifically programmed, configured, or constructed to perform one of the computer-executable instructions that is described throughout Wood), the processor configured to:
receive, at the network device from a first image system in the plurality of medical image systems, a matched current study, the matched current study comprising first image series metadata (See Wood Par [0018]-[0022] which discloses a system for finding services based on attribute information contained in meta-tags such as a software application that has been tagged as being useful for the modality of analyzing MRI images of the knee when the clinician is viewing a knee MRI study, for instance via network or server implementation as described in Wood Par [0032] & [0072], respectively; See Wood Par [0019]-[0020] which specifically discloses the system extracting and parsing study metadata of any format, but typically stored in a DICOM image header or in HL7 format; See Wood Par [0035]-[0036] which discloses a metadata management unit that can extract data from the service 
determine that the current study is in progress (See Wood Par [0033] which discloses the worklist management unit adding the existence of a new study to the worklist from which a radiologist or practitioner works and as the radiologist completes the associated analysis tasks, the worklist can indicate that the analysis task(s) have been completed, therefore constituting a study that is in progress;  Further, see Wood [0049] & [0053] which disclose the appropriate worklist information being generated or retrieved such as the particular study being conducted, the modality, the patient indication, and determining whether the worklist are displayed and/or updated; further, the system determines or tracks if the practitioner has finished analyzing a particular study, and once completed, that study can be removed from the worklist, indicating that the analysis task or tasks have been completed and therefore would constitute a study that is not in progress);
receive, at the network device from the first image system in the plurality of medical image systems, second image series metadata corresponding to the matched current study (See Wood Par [0053]-[0054] and Fig. 4 which disclose if new data is available, the system can including metadata processing operations, for example, combining data from different imaging modalities, different studies; See Wood Par [0032] & [0049] which disclose the system receiving medical studies or medical study information for a particular patient or based on a certain metadata criteria and further describes a network interface unit that facilitates the exchange of information via the 
apply one or more relevancy matching rules of the clinical application to the current study to determine if the current study is a matched current study (See Wood Par [0035]-[0036] which discloses a metadata management unit that can extract data/metadata from the service software to aid in linking the patient study with the most appropriate service to be used for analyzing said study, for example the management unit can extract information regarding the modality, study type, indication, and/or expected result which the particular service is appropriate for handling);
receive, at the network device from at least one medical image systems of the plurality of medical image systems, one or more matched prior studies (See Wood Par [0032] & [0049] which disclose the system receiving medical studies or medical study information for a particular patient or based on a certain metadata criteria and further describes a network interface unit that facilitates the exchange of information via the hospital network such as via server in Par [0072] and is related to a particular patient or categorized based on other criteria, such as a corresponding plurality of studies being matched in lack of any definition of matching criteria);
retrieve, using the network device, image data corresponding to the matched current study and the one or more matched prior studies (See Wood Par [0032] & [0049] which disclose the system receiving medical studies or medical study information for a particular patient or based on a certain metadata criteria and further describes a network interface unit that facilitates 
generate an assembled study set comprising the matched current study, the one or more matched prior studies, the image data corresponding to the matched current study, and the image data corresponding to the one or more matched prior studies (See Wood Par [0076] which discloses the combining of the plurality of existing patient studies that have been matched via the criteria or patient information matching, such as a CT scan in combination with a PET scan, to generate new patient data to be processed by the practitioner or radiologist, and once such information is generated, it can automatically be stored and retrieved via the system as a new patient study and can accordingly be available for other practitioners to access and use for processing purposes);
process the assembled study set using the clinical application (See Wood Par [0076] which discloses the combining of the plurality of existing patient studies that have been matched via the criteria or patient information matching, such as a CT scan in combination with a PET scan, to generate new patient data to be processed by the practitioner or radiologist); and
send, from the network device to the first image system, a processed study based on the assembled study set (See Wood Par [0076] which discloses the combining of the plurality of existing patient studies that have been matched via the criteria or patient information matching, such as a CT scan in combination with a PET scan, to generate new patient data to be processed by the practitioner or radiologist, and once such information is generated, it 

Claim 14 –
Regarding Claim 14, Wood discloses the system of Claim 13 in its entirety.  Wood further discloses a system, wherein:
the processor is further configured to:
receive, one or more additional series metadata corresponding to the current study (See Wood Par [0035]-[0036] which discloses a metadata management unit that can extract data/metadata from the service software to aid in linking the patient study with the most appropriate service to be used for analyzing said study, for example the management unit can extract information regarding the modality, study type, indication, and/or expected result which the particular service is appropriate for handling);
determine, based on a count of the one or more additional series metadata corresponding to the current study, that the current study is in progress (See Wood Par [0033] which discloses the worklist management unit adding the existence of a new study to the worklist from which a radiologist or practitioner works and as the radiologist completes the associated analysis tasks, the worklist can indicate that the analysis task(s) have been completed, therefore constituting a study that is in progress;  Further, see Wood [0049] & [0053] which disclose the appropriate worklist information being generated or retrieved such as the particular study being conducted, the modality, the patient indication, and determining whether the worklist are displayed and/or updated; further, the system determines or tracks if the practitioner has finished analyzing a particular study, and once completed, that study 


Claim 15 –
Regarding Claim 15, Wood discloses the system of Claim 13 in its entirety.  Wood further discloses a system, wherein:
the first image series metadata is pushed to the first server from at least one of the group of a PACS server, a Modality Worklist, and a medical image device (Under broadest reasonable interpretation and because this Claim is written in the alternative form “at least one of”, only one of the listed elements has to be disclosed; Further, Examiner interprets “pushed” and “pushes” as sending, transmitting, uploading, etc. to a server from at least one of the group set forth in the Claim;  therefore, see Wood Par [0019]-[0020] which specifically discloses the system extracting and parsing study metadata of any format, but typically stored in a DICOM image header or in HL7 format; See Wood Par [0035]-[0036] which discloses a metadata management unit that can extract data from the service software to aid in linking the patient study with the most appropriate service to be used for analyzing said study, for example the management unit can extract information regarding the modality, study type, indication, and/or expected result which the particular service is appropriate for handling; Further, see Wood [0049], [0053], & Fig. 1 which disclose the appropriate worklist information being generated or retrieved on the radiologist’s or practitioner’s workstation via server implementation such as the particular study being conducted, the modality, the patient indication, and determining whether the worklist are displayed and/or updated;  While Wood does not necessarily disclose a PACS server, this Claim is written in the alternative form “at least one of”, only one of the listed elements has to be disclosed;  However, for disclosures that may read on the use of a PACS server, see Hayter Par [0066]-[0069]; also, see and 
wherein the at least one of the group of the PACS server, the Modality Worklist, and the medical image device pushes the second image series metadata (See Wood Par [0035]-[0036] which discloses a metadata management unit that can extract data from the service software to aid in linking the patient study with the most appropriate service to be used for analyzing said study, for example the management unit can extract information regarding the modality, study type, indication, and/or expected result which the particular service is appropriate for handling; While not “pushes” per se, see Wood [0049], [0053], & Fig. 1 which disclose the appropriate worklist information being generated or retrieved on the radiologist’s or practitioner’s remote workstation via server implementation such as the particular study being conducted, the modality, the patient indication, and determining whether the worklist are displayed and/or updated; See Wood Par [0053]-[0054] and Fig. 4 which disclose if new data is available, the system can include metadata processing operations, for example, combining data from different imaging modalities, different studies; see Rothschild Par [0085] for specific discussion of using “push technology” for pushing the image or other data to the last known IP address of the specified remote location if the disclosure of Wood is not explicit enough on “pushing”).

Claim 22 –
Regarding Claim 22
the processor is further configured to (See Wood Par [0025] which discloses a processor that is specifically programmed, configured, or constructed to perform one of the computer-executable instructions that is described throughout Wood):
determine that the matched current study is complete by:
receiving, at the first server, the second image series metadata (See Wood Par [0076] which discloses the combining of the plurality of existing patient studies that have been matched via the criteria or patient information matching, such as a CT scan in combination with a PET scan, to generate new patient data to be processed by the practitioner or radiologist, and once such information is generated, it can automatically be stored and retrieved via the system as a new patient study and can accordingly be available for other practitioners to access and use for processing purposes); and
applying, at the first server, one or more relevancy matching rules to the second image series metadata (See Wood Par [0076] which discloses the combining of the plurality of existing patient studies that have been matched via the criteria or patient information matching, such as a CT scan in combination with a PET scan, to generate new patient data to be processed by the practitioner or radiologist, and once such information is generated, it can automatically be stored and retrieved via the system as a new patient study and can accordingly be available for other practitioners to access and use for processing purposes).

Claim 23 –
Regarding Claim 23
the first image series metadata corresponds to a first series of medical images collected by the first image system (See Wood Par [0076] which discloses the combining of the plurality of existing patient studies that have been matched via the criteria or patient information matching, such as a CT scan in combination with a PET scan, to generate new patient data to be processed by the practitioner or radiologist, and once such information is generated, it can automatically be stored and retrieved via the system as a new patient study and can accordingly be available for other practitioners to access and use for processing purposes; See Wood Par [0053]-[0054] and Fig. 4 which disclose if new data is available, the system can including metadata processing operations, for example, combining data from different imaging modalities, different studies; See Wood Par [0032] & [0049] which disclose the system receiving medical studies or medical study information for a particular patient or based on a certain metadata criteria and further describes a network interface unit that facilitates the exchange of information via the hospital network such as via server in Par [0072] and is related to a particular patient or categorized based on other criteria, such as a corresponding plurality of studies being matched in lack of any definition of matching criteria);
the second image series metadata corresponds to a second series of medical images collected by first image system (See Wood Par [0053]-[0054] and Fig. 4 which disclose if new data is available, the system can including metadata processing operations, for example, combining data from different imaging modalities, different studies; See Wood Par [0032] & [0049] which disclose the system receiving medical studies or medical study information for a particular patient or based on a certain metadata criteria and further describes a network interface unit that facilitates the exchange of information via the hospital network such as via server in Par [0072] and is related to a particular patient or categorized based on other criteria, such as a corresponding plurality of studies being matched in lack of any definition of matching criteria); and
the second image series metadata is collected by the first image system after the first image series metadata is received at the first server (See Wood Par [0053]-[0054] and Fig. 4 which disclose if new data is available, the system can including metadata processing operations, for example, combining data from different imaging modalities, different studies; See Wood Par [0032] & [0049] which disclose the system receiving medical studies or medical study information for a particular patient or based on a certain metadata criteria and further describes a network interface unit that facilitates the exchange of information via the hospital network such as via server in Par [0072] and is related to a particular patient or categorized based on other criteria, such as a corresponding plurality of studies being matched in lack of any definition of matching criteria).

Claim 24 –
Regarding Claim 24, Wood discloses the system of Claim 13 in its entirety.  Wood further discloses a system, wherein:
the processor is further configured to (See Wood Par [0025] which discloses a processor that is specifically programmed, configured, or constructed to perform one of the computer-executable instructions that is described throughout Wood):
receive, at the network device from the first image system in the plurality of medical image systems, third image series metadata corresponding to the matched current study (See Wood Par [0053]-[0054] and Fig. 4 which disclose if new data is available, the system can including metadata processing operations, for example, combining data from different imaging modalities, different studies; See Wood Par [0032] & [0049] which disclose the system receiving medical studies or medical study information for a particular patient or based on a certain metadata criteria and further describes a network interface unit that facilitates the exchange of information via the hospital network such as via server in Par [0072] and is related to a particular .
























Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4-10, & 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al., further in view of Rothschild et al. (U.S. Patent Publication No. 20020019751)

Claim 4 –
Regarding Claim 4, Wood discloses the method of Claim 1 in its entirety.  Wood further discloses a method, wherein:
the determining, at the first server, that the current study is in progress further comprises:
determining, based on the one or more status responses, that the current study is in progress (See Wood Par [0033] which discloses the worklist management unit adding the existence of a new study to the worklist from which a radiologist or practitioner works and as the radiologist completes the associated analysis tasks, the worklist can indicate that the analysis task(s) have been completed, therefore constituting a study that is in progress;  Further, see Wood [0049] & [0053] which disclose the appropriate worklist information being generated or retrieved such as the particular study being conducted, the modality, the patient indication, and determining whether the worklist are displayed and/or updated; further, the system determines or tracks if 

Wood does not further disclose a method, wherein:
sending, from the first server to the first image system, one or more status queries;
receiving, from the first image system at the first server, one or more status responses corresponding to the one or more status queries; and

However, Rothschild discloses a method wherein the determining step further comprises sending, from the first server to the first image system, one or more status queries and receiving, from the first image system at the first server, one or more status responses corresponding to the one or more status queries (See Rothschild Par [0082]-[0091] which discloses a system for performing a diagnostic operation on the electronic images at a central data management system, the system including polling the central data management system for queued data, the polling system possibly polling the central data management system, containing electronic images, on a preset schedule or periodic basis or even upon occurrence of a predetermined triggering event and upon polling the central data management system, the central data management system delivers the image itself or related metadata, for example, radiologist or physician notes, text, voice-overs, time, data, and person reviewing the images, comments, instructions as well as other information relating to diagnosis, treatment or the patient's medical record; further, Par [0087] specifically states the central data management system will then send queued data such as information concerning delivery and review status of the delivered medical image(s)).  The disclosure of Rothschild is directly applicable to the disclosure of Wood because both disclosures share limitations and capabilities, that is, they are both directed towards a medical image and central data management system for processing and updating of medical images/medical image metadata.


Claim 5 –
Regarding Claim 5, Wood and Rothschild disclose the method of Claim 4 in its entirety.  Wood and Rothschild further disclose a method, wherein:
the one or more status queries comprise one or more polling requests (See Rothschild Par [0082]-[0091] which discloses a system for performing a diagnostic operation on the electronic images at a central data management system, the system including polling the central data management system for queued data, the polling system possibly polling the central data management system, containing electronic images, on a preset schedule or periodic basis or even upon occurrence of a predetermined triggering event and upon polling the central data management system, the central data management system delivers the image itself or related metadata, for example, radiologist or physician notes, text, voice-overs, time, data, and person reviewing the images, comments, instructions as well as other information relating to diagnosis, treatment or the patient's medical record; further, Par [0087] specifically states the central data management system will then send queued data such as information concerning delivery and review status of the delivered medical image(s)); and
the one or more polling requests are sent from the first server to at least one of the group of a PACS server and a Modality Worklist (see Wood Par [0019]-[0020] which specifically worklist information being generated or retrieved on the radiologist’s or practitioner’s workstation via server implementation such as the particular study being conducted, the modality, the patient indication, and determining whether the worklist are displayed and/or updated; See Rothschild Par [0082]-[0091] which discloses a system for performing a diagnostic operation on the electronic images at a central data management system, the system including polling the central data management system for queued data, the polling system possibly polling the central data management system, containing electronic images, on a preset schedule or periodic basis or even upon occurrence of a predetermined triggering event and upon polling the central data management system, the central data management system delivers the image itself or related metadata, for example, radiologist or physician notes, text, voice-overs, time, data, and person reviewing the images, comments, instructions as well as other information relating to diagnosis, treatment or the patient's medical record); and
the determining, based on one or more polling responses corresponding to the one or more polling requests, that the current study is in progress is based on a change to the current study during a change threshold period of time (See Wood Par [0033] which discloses the worklist management unit adding the existence of a new study to the worklist from which a radiologist or practitioner works and as the radiologist completes the associated analysis tasks, the worklist can indicate that the analysis task(s) have been completed, therefore constituting a study that is in progress;  Further, while not “threshold” per se, see Wood [0049] & [0053]  polling system possibly polling the central data management system, containing electronic images, on a preset schedule or periodic basis or even upon occurrence of a predetermined triggering event and upon polling the central data management system, the central data management system delivers the image itself or related metadata, for example, radiologist or physician notes, text, voice-overs, time, data, and person reviewing the images, comments, instructions as well as other information relating to diagnosis, treatment or the patient's medical record; further, Par [0087] specifically states the central data management system will then send queued data such as information concerning delivery and review status of the delivered medical image(s)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Wood and Rothschild regarding sending and receiving status queries over network implementation and thereby determining whether a study is current, to further include the status query specifically comprising polling requests at a recurring or set period of time, as disclosed by Rothschild, because this allows for polling at recurring or set periods of time of the central data management system and thereby providing a result to at least one of a local or remote viewing system upon request by said viewing system or set period of time and pushing image 

Claim 6 –
Regarding Claim 6, Wood and Rothschild disclose the method of Claim 5 in its entirety.  Rothschild further disclose a method, wherein:
the one or more polling requests are recurrently sent at a polling interval (See Rothschild Par [0082]-[0091] which discloses a system for performing a diagnostic operation on the electronic images at a central data management system, the system including polling the central data management system for queued data, the polling system possibly polling the central data management system, containing electronic images, on a preset schedule or periodic basis or even upon occurrence of a predetermined triggering event and upon polling the central data management system, the central data management system delivers the image itself or related metadata, for example, radiologist or physician notes, text, voice-overs, time, data, and person reviewing the images, comments, instructions as well as other information relating to diagnosis, treatment or the patient's medical record).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Wood and Rothschild regarding sending and receiving polling requests over network implementation and thereby determining whether a study is current, to further include the polling requests being set at a recurring or set period of time, as disclosed by Rothschild, because this allows for polling at recurring or set periods of time of the central data management system and thereby providing a result to at least one of a local or remote viewing system upon request by said viewing system or set period of time and pushing image data/metadata to the local or remote locations over the network implementation (See Rothschild Par [0084]-[0085]).

Claim 7 –
Regarding Claim 7, Wood and Rothschild disclose the method of Claim 6 in its entirety.  Wood and Rothschild further disclose a method, wherein:
determining, based on the polling response, that the current study has not changed at an expiry of the change threshold and that the current study is complete (See Wood Par [0033] which discloses the worklist management unit adding the existence of a new study to the worklist from which a radiologist or practitioner works and as the radiologist completes the associated analysis tasks, the worklist can indicate that the analysis task(s) have been completed, therefore constituting a study that is in progress;  Further, while not “threshold” per se, see Wood [0049] & [0053] which disclose the appropriate worklist information being generated or retrieved such as the particular study being conducted, the modality, the patient indication, and determining whether the worklist are displayed and/or updated and the system determines or tracks if the practitioner has finished analyzing a particular study, and once completed, that study can be removed from the worklist, indicating that the analysis task or tasks have been completed and therefore would constitute the system determining that the study is or is not in progress;  furthermore, from this claim being disclosed from Wood, it is understood that if a current study has not changed, the current study is considered to be complete;  Further see Rothschild Par [0088] which discloses the event causing the polling system to request queued status data on a study being the expiration of a preset time interval).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Wood and Rothschild regarding sending and receiving status queries over network implementation and thereby determining whether a study is current, to further include the status query specifically comprising polling requests at a recurring or set period of time, as disclosed by Rothschild, because this allows for polling at recurring or set periods of time of the central data management system and thereby providing a result to at least one of a local or remote 

Claim 8 –
Regarding Claim 8, Wood and Rothschild which disclose the method of Claim 7 in its entirety.  Wood and Rothschild further disclose a method, wherein:
the polling interval and the change threshold are configurable (While not “threshold” per se, see Wood [0049] & [0053] which disclose the appropriate worklist information being generated or retrieved such as the particular study being conducted, the modality, the patient indication, and determining whether the worklist are displayed and/or updated and the system determines or tracks if the practitioner has finished analyzing a particular study, and once completed, that study can be removed from the worklist, indicating that the analysis task or tasks have been completed and therefore would constitute the system determining that the study is or is not in progress; See Rothschild Par [0082]-[0091] which discloses a system for performing a diagnostic operation on the electronic images at a central data management system, the system including polling the central data management system for queued data, the polling system possibly polling the central data management system, containing electronic images, on a preset schedule or periodic basis or even upon occurrence of a predetermined triggering event, which is understood to read on the polling interval and change threshold being configurable, and upon polling the central data management system, the central data management system delivers the image itself or related metadata, for example, radiologist or physician notes, text, voice-overs, time, data, and person reviewing the images, comments, instructions as well as other information relating to diagnosis, treatment or the patient's medical record; further, Par [0087] specifically states the central data management system 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Wood and Rothschild regarding sending and receiving polling requests over network implementation and thereby determining whether a study is current, to further include the polling requests being configurable to be set at a recurring or set period of time, as disclosed by Rothschild, because this allows for polling at recurring or set periods of time of the central data management system and thereby providing a result to at least one of a local or remote viewing system upon request by said viewing system or set period of time and pushing image data/metadata to the local or remote locations over the network implementation (See Rothschild Par [0084]-[0085]).

Claim 9 –
Regarding Claim 9, Wood and Rothschild disclose the method of Claim 8 in its entirety.  Rothschild further discloses a method, wherein:
the polling interval and the change threshold are selected based on a performance metric of the first server (under broadest reasonable interpretation, a performance metric of a server includes any metric that is indicative of status, connection, or performance, therefore See Rothschild Par [0084]-[0085] which discloses the polling system being provided with the image push system, and that if the delivery of the images via push system fails after a predetermined number of attempts, the data will be placed in a queue in the central data management system with a destination identifier; further see Rothschild Par [0184]-[0189] which further discloses the polling system including a connection status monitor to track the connection status of the module via the first server, and thereby changing the polling interval 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Wood and Rothschild regarding sending and receiving polling requests over network implementation and thereby determining whether a study is current, to further include the polling interval and the change threshold being selected based on a performance metric of the first server, as disclosed by Rothschild, because this allows for polling at recurring or set periods of time of the central data management system only during periods of stable network connection, thereby providing a result to at least one of a local or remote viewing system upon request by said viewing system or set period of time along with periods of stable network connection and pushing image data/metadata to the local or remote locations over the network implementation (See Rothschild Par [0084]-[0085] & [0184]-[0185]).

Claim 10 –
Regarding Claim 10, Wood and Rothschild disclose the method of Claim 6 in its entirety.  Wood further discloses a method, wherein:
the determining, at the first server, that the current study is in progress further comprises:
receiving, at the first server, the second image series metadata (See Wood Par [0076] which discloses the combining of the plurality of existing patient studies that have been matched via the criteria or patient information matching, such as a CT scan in combination with a PET scan, to generate new patient data to be processed by the practitioner or radiologist, and once such information is generated, it can automatically be stored and retrieved via the system as a new patient study and can accordingly be available for other practitioners to access and use for processing purposes); and
applying, at the first server, one or more relevancy matching rules to the second image series metadata (See Wood Par [0076] which discloses the combining of the plurality of existing patient studies that have been matched via the criteria or patient information matching, such as a CT scan in combination with a PET scan, to generate new patient data to be processed by the practitioner or radiologist, and once such information is generated, it can automatically be stored and retrieved via the system as a new patient study and can accordingly be available for other practitioners to access and use for processing purposes).

Claim 16 –
Regarding Claim 16, Wood and Rothschild disclose the system of Claim 13 in its entirety.  Wood and Rothschild further disclose a system, wherein:
the processor is further configured (See Wood Par [0025] which discloses a processor that is specifically programmed, configured, or constructed to perform one of the computer-executable instructions that is described throughout Wood):
send, from the first server to the first image system, one or more status queries (See Rothschild Par [0082]-[0091] which discloses a system for performing a diagnostic operation on the electronic images at a central data management system, the system including polling the central data management system for queued data, the polling system possibly polling the central data management system, containing electronic images, on a preset schedule or periodic basis or even upon occurrence of a predetermined triggering event and upon polling the central data management system, the central data management system delivers the image itself or related metadata, for example, radiologist or physician notes, text, voice-overs, time, data, and person reviewing the images, comments, instructions as well as other information relating to diagnosis, treatment or the patient's medical record; further, Par [0087] 
receive, from the first image system at the first server, one or more status responses corresponding to the one or more status queries (See Rothschild Par [0082]-[0091] which discloses a system for performing a diagnostic operation on the electronic images at a central data management system, the system including polling the central data management system for queued data, the polling system possibly polling the central data management system, containing electronic images, on a preset schedule or periodic basis or even upon occurrence of a predetermined triggering event and upon polling the central data management system, the central data management system delivers the image itself or related metadata, for example, radiologist or physician notes, text, voice-overs, time, data, and person reviewing the images, comments, instructions as well as other information relating to diagnosis, treatment or the patient's medical record; further, Par [0087] specifically states the central data management system will then send queued data such as information concerning delivery and review status of the delivered medical image(s)); and
determine, based on the one or more status responses, that the current study is in progress (See Wood Par [0033] which discloses the worklist management unit adding the existence of a new study to the worklist from which a radiologist or practitioner works and as the radiologist completes the associated analysis tasks, the worklist can indicate that the analysis task(s) have been completed, therefore constituting a study that is in progress;  Further, while not “threshold” per se, see Wood [0049] & [0053] which disclose the appropriate worklist information being generated or retrieved such as the particular study being conducted, the modality, the patient indication, and determining whether the worklist are displayed and/or updated and the system 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosed limitations of Wood regarding determining, at the first server, that the current study is in progress, to further include sending, from the first server to the first image system, one or more status queries and receiving, from the first image system at the first server, one or more status responses corresponding to the one or more status queries, as disclosed in Rothschild, because this allows for polling of the central data management system, providing a result to at least one of a local 

Claim 17 –
Regarding Claim 17, Wood and Rothschild disclose the system of Claim 16 in its entirety.  Wood and Rothschild further disclose a system, wherein:
the one or more status queries comprise one or more polling requests (See Rothschild Par [0082]-[0091] which discloses a system for performing a diagnostic operation on the electronic images at a central data management system, the system including polling the central data management system for queued data, the polling system possibly polling the central data management system, containing electronic images, on a preset schedule or periodic basis or even upon occurrence of a predetermined triggering event and upon polling the central data management system, the central data management system delivers the image itself or related metadata, for example, radiologist or physician notes, text, voice-overs, time, data, and person reviewing the images, comments, instructions as well as other information relating to diagnosis, treatment or the patient's medical record; further, Par [0087] specifically states the central data management system will then send queued data such as information concerning delivery and review status of the delivered medical image(s)); and
the one or more polling requests are sent from the first server to at least one of the group of a PACS server and a Modality Worklist (see Wood Par [0019]-[0020] which specifically discloses the system extracting and parsing study metadata of any format, but typically stored in a DICOM image header or in HL7 format; See Wood Par [0035]-[0036] which discloses a metadata management unit that can extract data from the service software to aid in linking the patient study with the most appropriate service to be used for analyzing said study, for example the management unit can extract information regarding the modality, study type, indication, and/or expected result which the particular service is appropriate for handling; worklist information being generated or retrieved on the radiologist’s or practitioner’s workstation via server implementation such as the particular study being conducted, the modality, the patient indication, and determining whether the worklist are displayed and/or updated; See Rothschild Par [0082]-[0091] which discloses a system for performing a diagnostic operation on the electronic images at a central data management system, the system including polling the central data management system for queued data, the polling system possibly polling the central data management system, containing electronic images, on a preset schedule or periodic basis or even upon occurrence of a predetermined triggering event and upon polling the central data management system, the central data management system delivers the image itself or related metadata, for example, radiologist or physician notes, text, voice-overs, time, data, and person reviewing the images, comments, instructions as well as other information relating to diagnosis, treatment or the patient's medical record); and
the determining, based on one or more polling responses corresponding to the one or more polling requests, that the current study is in progress is based on a change to the current study during a change threshold period of time (See Wood Par [0033] which discloses the worklist management unit adding the existence of a new study to the worklist from which a radiologist or practitioner works and as the radiologist completes the associated analysis tasks, the worklist can indicate that the analysis task(s) have been completed, therefore constituting a study that is in progress;  Further, while not “threshold” per se, see Wood [0049] & [0053] which disclose the appropriate worklist information being generated or retrieved such as the particular study being conducted, the modality, the patient indication, and determining whether the worklist are displayed and/or updated and the system determines or tracks if the practitioner has finished analyzing a particular study, and once completed, that study can be removed from the worklist, indicating that the analysis task or tasks have been completed and therefore would constitute the system determining that the study is or is not in progress;  See  polling system possibly polling the central data management system, containing electronic images, on a preset schedule or periodic basis or even upon occurrence of a predetermined triggering event and upon polling the central data management system, the central data management system delivers the image itself or related metadata, for example, radiologist or physician notes, text, voice-overs, time, data, and person reviewing the images, comments, instructions as well as other information relating to diagnosis, treatment or the patient's medical record; further, Par [0087] specifically states the central data management system will then send queued data such as information concerning delivery and review status of the delivered medical image(s)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Wood and Rothschild regarding sending and receiving status queries over network implementation and thereby determining whether a study is current, to further include the status query specifically comprising polling requests at a recurring or set period of time, as disclosed by Rothschild, because this allows for polling at recurring or set periods of time of the central data management system and thereby providing a result to at least one of a local or remote viewing system upon request by said viewing system or set period of time and pushing image data/metadata to the local or remote locations over the network implementation (See Rothschild Par [0084]-[0085])

Claim 18 –
Regarding Claim 18
the one or more polling requests are recurrently sent at a polling interval (See Rothschild Par [0082]-[0091] which discloses a system for performing a diagnostic operation on the electronic images at a central data management system, the system including polling the central data management system for queued data, the polling system possibly polling the central data management system, containing electronic images, on a preset schedule or periodic basis or even upon occurrence of a predetermined triggering event and upon polling the central data management system, the central data management system delivers the image itself or related metadata, for example, radiologist or physician notes, text, voice-overs, time, data, and person reviewing the images, comments, instructions as well as other information relating to diagnosis, treatment or the patient's medical record).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Wood and Rothschild regarding sending and receiving polling requests over network implementation and thereby determining whether a study is current, to further include the polling requests being set at a recurring or set period of time, as disclosed by Rothschild, because this allows for polling at recurring or set periods of time of the central data management system and thereby providing a result to at least one of a local or remote viewing system upon request by said viewing system or set period of time and pushing image data/metadata to the local or remote locations over the network implementation (See Rothschild Par [0084]-[0085]).

Claim 19 –
Regarding Claim 19, Wood and Rothschild disclose the system of Claim 17 in its entirety.  Wood and Rothschild further disclose a system, wherein:
the processor is further configured to
determine, based on the polling response, that the current study has not changed at an expiry of the change threshold and that the current study is complete (See Wood Par [0033] which discloses the worklist management unit adding the existence of a new study to the worklist from which a radiologist or practitioner works and as the radiologist completes the associated analysis tasks, the worklist can indicate that the analysis task(s) have been completed, therefore constituting a study that is in progress;  Further, while not “threshold” per se, see Wood [0049] & [0053] which disclose the appropriate worklist information being generated or retrieved such as the particular study being conducted, the modality, the patient indication, and determining whether the worklist are displayed and/or updated and the system determines or tracks if the practitioner has finished analyzing a particular study, and once completed, that study can be removed from the worklist, indicating that the analysis task or tasks have been completed and therefore would constitute the system determining that the study is or is not in progress; furthermore, from this claim being disclosed from Wood, it is understood that if a current study has not changed, the current study is considered to be complete;  Further see Rothschild Par [0088] which discloses the event causing the polling system to request queued status data on a study being the expiration of a preset time interval).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Wood and Rothschild regarding sending and receiving status queries over network implementation and thereby determining whether a study is current, to further include the status query specifically comprising polling requests at a recurring or set period of time, as disclosed by Rothschild, because this allows for polling at recurring or set periods of time of the central data management system and thereby providing a result to at least one of a local or remote viewing system upon request by said viewing system or set period of time and pushing image 

Claim 20 –
Regarding Claim 20, Wood and Rothschild disclose the system of Claim 19 in its entirety.  Wood and Rothschild further disclose a system, wherein:
the polling interval and the change threshold are configurable (While not “threshold” per se, see Wood [0049] & [0053] which disclose the appropriate worklist information being generated or retrieved such as the particular study being conducted, the modality, the patient indication, and determining whether the worklist are displayed and/or updated and the system determines or tracks if the practitioner has finished analyzing a particular study, and once completed, that study can be removed from the worklist, indicating that the analysis task or tasks have been completed and therefore would constitute the system determining that the study is or is not in progress; See Rothschild Par [0082]-[0091] which discloses a system for performing a diagnostic operation on the electronic images at a central data management system, the system including polling the central data management system for queued data, the polling system possibly polling the central data management system, containing electronic images, on a preset schedule or periodic basis or even upon occurrence of a predetermined triggering event, which is understood to read on the polling interval and change threshold being configurable, and upon polling the central data management system, the central data management system delivers the image itself or related metadata, for example, radiologist or physician notes, text, voice-overs, time, data, and person reviewing the images, comments, instructions as well as other information relating to diagnosis, treatment or the patient's medical record; further, Par [0087] specifically states the central data management system will then send queued data such as information concerning delivery and review status of the delivered medical image(s)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Wood and Rothschild regarding sending and receiving polling requests over network implementation and thereby determining whether a study is current, to further include the polling requests being configurable to bed set at a recurring or set period of time, as disclosed by Rothschild, because this allows for polling at recurring or set periods of time of the central data management system and thereby providing a result to at least one of a local or remote viewing system upon request by said viewing system or set period of time and pushing image data/metadata to the local or remote locations over the network implementation (See Rothschild Par [0084]-[0085]).

Claim 21 –
Regarding Claim 21, Wood and Rothschild disclose the system of Claim 20 in its entirety.  Rothschild further discloses a system, wherein:
the polling interval and the polling threshold are selected based on a performance metric of the first server (under broadest reasonable interpretation, a performance metric of a server includes any metric that is indicative of status, connection, or performance, therefore See Rothschild Par [0084]-[0085] which discloses the polling system being provided with the image push system, and that if the delivery of the images via push system fails after a predetermined number of attempts, the data will be placed in a queue in the central data management system with a destination identifier; further see Rothschild Par [0184]-[0189] which further discloses the polling system including a connection status monitor to track the connection status of the module via the first server, and thereby changing the polling interval depending on the connection status, i.e. not polling if the connection status is determined to be disconnected or off).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Wood and Rothschild regarding sending and receiving polling requests over network implementation and thereby determining whether a study is current, to further include the polling interval and the change threshold being selected based on a performance metric of the first server, as disclosed by Rothschild, because this allows for polling at recurring or set periods of time of the central data management system only during periods of stable network connection, thereby providing a result to at least one of a local or remote viewing system upon request by said viewing system or set period of time along with periods of stable network connection and pushing image data/metadata to the local or remote locations over the network implementation (See Rothschild Par [0084]-[0085] & [0184]-[0185]).
















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hayter, II  et al. (U.S. Patent Publication No. 20180330828) discloses a system for optimizing text, data, or metadata within medical reports, such as for medical imaging reports/files
Sharafshahi et al. (U.S. Patent Publication No. 20160378917) discloses a system for querying medical imaging studies across multiple facilities and repositories and further indexing existing imaging study data based on metadata, regarding the existing imaging study data, and further determines the existence of imaging study data relevant to an imaging study query and also include PACS, DICOM, VNA, etc. embodiments
Revell et al. (U.S. Patent Publication No. 20140142980) discloses a system for receiving an imaging study of a patient including metadata associated with the study and thereby analyzing to determine the anatomic region represent by the study and requesting metadata associated with additional studies to determine relevant studies for the same or adjacent anatomic regions
Backhaus et al. (U.S. Patent Publication No. 20110010192) discloses a system for the extraction and use of metadata from medical images, for the purpose of processing being performed via a radiology information system, and allowing a radiology read order to be created, pre-populated, and transmitted, based on the metadata within the radiology image and further contains embodiments relating to PACS, DICOM, RIS, etc.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNTER JOSEPH RASNIC whose telephone number is 571-270-5801.  The examiner can normally be reached on M-F 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.R./Examiner, Art Unit 3626                                                                                                                                                                                                        09/29/21

/JONATHAN DURANT/Primary Examiner, Art Unit 3626